Citation Nr: 0412341	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability, to include post-traumatic stress disorder and 
dysthymia.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for residuals of a 
right arm fracture.

4.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970, including service in Vietnam, and was awarded the 
Purple Heart Medal.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in San Juan, Puerto 
Rico (RO).  

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and dysthymia, and entitlement to a 
compensable evaluation for service-connected malaria are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The medical evidence of record does not show a low back 
disability that is related to the veteran's military service.

2.  The medical evidence of record does not show residuals of 
a right arm fracture that are related to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Residuals of a right arm fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In April 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and what evidence VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional medical evidence was received from 
the veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that the VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although VA examinations were 
conducted in May 2001,  the veteran has not been provided a 
VA examination in order to determine whether he has a back 
disorder related to his military service.  Nevertheless, none 
is required in this case.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met, as will be discussed in detail below, a VA 
examination is not necessary with regard to this issue.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on each.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Since a VA letter complying with the VCAA was sent out in 
April 2001 and the initial adjudication by the RO of the 
issues was in November 2001, the Board concludes that 
Pelegrini has been complied with on the issues decided 
herein.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues decided on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The medical evidence on file shows a May 2001 VA diagnosis of 
chronic low back pain with degenerative joint disease.  
However, a review of the veteran's service medical records 
does not show any complaints or findings of a low back 
disability.  In fact, the first medical records of low back 
disability were not until October 1998, which is over 28 
years after service discharge.  Although the veteran 
complained on VA examination in May 2001 of low back pain 
since 1970, there is no medical evidence on file to support 
this contention.  There is also no medical evidence linking a 
current low back disability to service.  

Additionally, there is no current medical evidence of 
fracture residuals of the right arm and that, in fact, the 
veteran said at his May 2001 VA orthopedic evaluation that he 
had never fractured his right arm.  With respect to the right 
arm, the Board notes that there is no evidence of a right arm 
fracture either in service or after discharge.

As there is no medical evidence of low back disability in 
service and no medical evidence of a nexus between any back 
injury in service and his current back disability, service 
connection for low back disorder is not warranted.  
Similarly, there is no medical evidence of a right arm 
fracture in service and no nexus opinion linking any current 
right arm residuals to service.  Accordingly, service 
connection for residuals of a right arm fracture is also not 
warranted.

Finally, in reaching these decisions the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for low back disability is denied.  
Service connection for residuals of a right arm fracture is 
denied.


REMAND

As noted above, the VCAA was signed into law in November 2000 
and the amended "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the April 2001 VA letter to the veteran that 
discussed the requirements of the VCAA only referred to the 
issue of service connection and did not discuss the issue 
involving an increased rating.  Consequently, there is no 
notice to the veteran of the division of responsibilities 
between him and VA in obtaining evidence relevant to his 
claim for a compensable evaluation for service-connected 
malaria.  Id.  It would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision on the 
increased rating claim at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the RO because the record does 
not show that the veteran was provided adequate notice under 
the VCAA and the Board is without authority to do so.  

The Board also notes that although the veteran, who was 
awarded the Purple Heart Medal, was given a VA psychiatric 
evaluation in May 2001, the examiner apparently did not have 
the complete claims file to review and did not specifically 
rule in or rule out a diagnosis of PTSD.  

Based on the above, this case is being remanded to the RO for 
the following actions:  


1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied, 
including written notice of the 
evidence, if any, the veteran is 
expected to provide in support of his 
claim and the evidence, if any, that the 
RO will obtain for him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  The veteran should also be requested 
to identify specific names, addresses 
and approximate dates of treatment, both 
VA and private, for all health care 
providers who may possess additional 
records pertinent to both his claim to 
reopen for service connection for PTSD 
and his claim for entitlement to a 
compensable evaluation for service-
connected malaria.  Then, with any 
necessary authorization from the 
veteran, VA should attempt to obtain 
copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.
3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an appropriate examiner to determine 
the diagnoses and etiology of any and 
all psychiatric disorders that are 
present, to include obtaining 
information from the veteran on his 
service stressors and either ruling in 
or ruling out a diagnosis of PTSD.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner prior to this examination.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether any reported stressor was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found 
sufficient to produce PTSD by the 
examiner.  A complete rationale for all 
opinions should be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above, the RO should 
readjudicate the veteran's claim to 
reopen for service connection for 
psychiatric disability, to include PTSD 
and dysthymia, and his claim for a 
compensable rating for his 
service-connected malaria, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative 
should be provided a Supplemental 
Statement of the Case, which should 
include a discussion of the relevance of 
38 C.F.R. § 3.321(b)(1) (2003), and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



